Case 6:20-cv-01720-PGB-EJK Document 11 Filed 10/20/20 Page 1 of 3 PageID 26




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


JUAN PEREZ,

                       Plaintiff,

v.                                                           Case No: 6:20-cv-1720-Orl-40EJK

FIESTA AZUL TEQUILA HOUSE,
LLC,

                       Defendant.
                                                 /

                                             ORDER

       This cause comes before the Court on Plaintiff’s Motion for Entry of Clerk’s Default as to

Defendant Fiesta Azul Tequila House, LLC (the “Motion”), filed October 20, 2020. (Doc. 10.) For

the reasons stated below, the Motion is due to be denied without prejudice.

I.    BACKGROUND

      Plaintiff instituted this case pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201–219,

on September 21, 2020. (Doc. 1.) Three days later, Plaintiff served Defendant by leaving a copy

of the Complaint and summons with Edurdo Casea. (Doc. 1.) As more than 21 days has passed

since serving Defendant, Plaintiff filed the instant Motion. (Doc. 10.)

II.   LEGAL STANDARD

       “When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

party’s default.” Fed. R. Civ. P. 55(a). Before the clerk may enter default, he or she must determine

that effective service has been made on the defaulting defendant because, without effective service,
Case 6:20-cv-01720-PGB-EJK Document 11 Filed 10/20/20 Page 2 of 3 PageID 27




there is no jurisdiction and no obligation to answer or “otherwise defend.” See Kelly v. Florida,

233 F. App’x 883, 885 (11th Cir. 2007) (unpublished).

III.   DISCUSSION

       Defendant has not responded to Plaintiff’s Complaint or otherwise appeared, and the time

to do so has expired. Fed. R. Civ. P. 12(a) (providing that a defendant must file a responsive

pleading to a complaint within 21 days after being served a copy of the summons and the

complaint). The Court must now determine whether Plaintiff perfected service on Defendant.

       For corporate defendants, the Federal Rules provide that service can be made by:

               delivering a copy of the summons and of the complaint to an officer,
               a managing or general agent, or any other agent authorized by
               appointment or by law to receive service of process and—if the
               agent is one authorized by statute and the statute so requires—by
               also mailing a copy of each to the defendant[.]

Fed. R. Civ. P. 4(h)(1)(B). A corporate defendant may also be served by “following state law for

serving a summons in an action brought in courts of general jurisdiction in the state where the

district court is located or where service is made[.]” Fed. R. Civ. P. 4(h)(1)(A), 4(e)(1). Florida

Statutes permit process to be served on corporations and limited liability companies by serving the

business entity’s registered agent. See Fla. Stat. §§ 48.062(1), 48.081(3)(a).

       The Return of Service for Defendant provides that the service processor left a copy of the

summons and Complaint with Edurdo Casea at 1700 Evans Road, Melbourne, Florida 32908.

(Doc. 9.) Therein, the service processor indicated that Casea is the “manager” for Defendant. (Id.)

Plaintiff contends that service was perfected because Casea is Defendant’s registered agent. (Doc.

10, ¶ 2.) However, Plaintiff fails to inform the Court how he was able to determine that Casea,

who was designated by the service processor as a manager, is also the registered agent for

Defendant. (See Doc. 10.) Without more information, the Court cannot find that service of process

was perfected on Defendant.



                                                -2-
Case 6:20-cv-01720-PGB-EJK Document 11 Filed 10/20/20 Page 3 of 3 PageID 28




       Accordingly, it is hereby ORDERED that the Motion (Doc. 10) is DENIED WITHOUT

PREJUDICE.

       DONE and ORDERED in Orlando, Florida on October 20, 2020.




Copies furnished to:

Counsel of Record




                                        -3-
